2015 UT App 83



               THE UTAH COURT OF APPEALS

                    ASSET ACCEPTANCE, LLC,
                     Plaintiff and Appellee,
                                 v.
                       EDISON GUIMARAES,
                    Defendant and Appellant.

                       Per Curiam Decision
                        No. 20140244-CA
                        Filed April 9, 2015

         Second District Court, Farmington Department
              The Honorable David M. Connors
                         No. 129705443

               Edison Guimaraes, Appellant Pro Se
          Gregory M. Constantino, Attorney for Appellee

      Before JUDGES GREGORY K. ORME, JAMES Z. DAVIS, and
                     J. FREDERIC VOROS JR.

PER CURIAM:

¶1     Edison Guimaraes appeals a summary judgment in favor
of Asset Acceptance, LLC (Asset Acceptance) in a debt collection
case. We affirm.

¶2     We review a grant of summary judgment for correctness,
as a question of law, giving no deference to the district court’s
legal conclusions. See Basic Research, LLC v. Admiral Ins. Co., 2013
UT 6, ¶ 5, 297 P.3d 578. Summary judgment is appropriate only
when “there is no genuine issue as to any material fact . . . and
the moving party is entitled to a judgment as a matter of law.”
Utah R. Civ. P. 56(c). Rule 56(e) of the Utah Rules of Civil
Procedure states, in relevant part,
                Asset Acceptance, LLC v. Guimaraes


      When a motion for summary judgment is made
      and supported as provided in this rule, an adverse
      party may not rest upon the mere allegations or
      denials of the pleadings, but the response, by
      affidavits or as otherwise provided in this rule,
      must set forth specific facts showing that there is a
      genuine issue for trial. Summary judgment, if
      appropriate, shall be entered against a party failing
      to file such a response.

¶3     Guimaraes claims both that the summary judgment
motion was “premature” and that it was barred by the equitable
doctrine of laches because the case had been abandoned. Neither
claim has merit. Asset Acceptance filed the summary judgment
motion after the case had been pending for roughly one year and
it was not premature. Although the district court had given
notice that the case was subject to dismissal for lack of
prosecution, Asset Acceptance’s subsequent filing of the motion
for summary judgment demonstrated that the case had not been
abandoned and the case was not barred by laches.

¶4      The district court did not err in failing to hold a hearing
on the summary judgment motion. Guimaraes quotes the
portion of rule 7(e) of the Utah Rules of Civil Procedure stating
that the trial court “shall grant a request for a hearing on a
motion under Rule 56 . . . unless the court finds that the motion
or opposition to the motion is frivolous or the issue has been
authoritatively decided.” Utah R. Civ. P. 7(e). However, the
language immediately preceding that statement clarifies that a
party must request a hearing in the motion, in a memorandum,
or in the request to submit for decision. Id. Neither party
requested a hearing on the summary judgment motion, the
district court did not deny a request for a hearing, and the court
did not err by not holding a hearing.

¶5    The district court also did not err in granting the motion
for summary judgment, which was supported by the affidavit of


20140244-CA                     2                2015 UT App 83
                Asset Acceptance, LLC v. Guimaraes


an Asset Acceptance employee “familiar with the manner and
method by which Asset Acceptance, LLC creates and maintains
its business records.” The affidavit stated that the records
demonstrated that Asset Acceptance “purchased the receivable
at issue in this case from WELLSFARGO-WF PERSONAL LCA,”
stated the original account number, and stated the amount
claimed based upon the “records associated with the receivable.”
Guimaraes’s arguments that the affiant was anonymous and that
the affidavit was insufficient to establish the facts stated therein
lack merit. Contrary to Guimaraes’s assertion on appeal, the
district court was not required to make findings of fact and
conclusions of law on the summary judgment because the
motion was not based upon alternative theories. See Utah R. Civ.
P. 52.

¶6     Finally, the district court did not err in denying
Guimaraes’s request for a continuance of a status conference for
the case, and Guimaraes was not prejudiced by that denial.

¶7     Affirmed.




20140244-CA                     3                 2015 UT App 83